



U.S. XPRESS ENTERPRISES, INC.
2006 Omnibus Incentive Plan




AWARD NOTICE




 
GRANTEE:
   
 
TYPE OF AWARD:
 
Restricted Stock Award
 
NUMBER OF SHARES:
   
 
DATE OF GRANT:
   





1. Grant of Restricted Stock. This Award Notice serves to notify you that U.S.
Xpress Enterprises, Inc., a Nevada corporation (the "Company"), hereby grants to
you, under the Company's 2006 Omnibus Incentive Plan (the "Plan"), a Restricted
Stock Award (the "Award"), on the terms and conditions set forth in this Award
Notice and the Plan, of the number of shares set forth above ("Restricted
Shares") of the Company's Class A common stock, par value $0.01 per share (the
"Common Stock"), set forth above. The Plan is incorporated herein by reference
and made a part of this Award Notice. A copy of the Plan is available from the
Company's Legal Department upon request. You should review the terms of this
Award Notice and the Plan carefully. The capitalized terms used in this Award
Notice and not otherwise defined herein are defined in the Plan.


2. Restrictions and Vesting. Subject to the terms and conditions set forth in
this Award Notice and the Plan, provided you are still in the employment or
service of the Company or any Affiliated Company at that time, portions of the
Restricted Shares shall vest, and the restrictions thereon shall lapse, as of
the dates specified in the table below (the "Vesting Dates"). Any fractional
share resulting from proration shall vest on the last Vesting Date. The period
of time commencing on the date of grant set forth above and ending on each
Vesting Date with respect to the percentage vesting on such Vesting Date has
been established as the Restriction Period by the Committee.


 
 
 
Vesting Date
Percentage of Shares
Subject to Vesting and Release from Restrictions on the Vesting Date
               



3. Effect of Death or Other Termination of Employment. If your Employment is
terminated for any reason other than your Retirement at age 65 or older,
Disability or death prior to the complete vesting of the Restricted Shares, the
unvested portion of the Restricted Shares shall be forfeited immediately and all
your rights to such shares shall terminate immediately without further
obligation on the part of the Company or any Affiliated Company. If your
Employment is terminated by reason of your Retirement, Disability or death prior
to the complete vesting of the Restricted Shares, any unvested portion of the
Restricted Shares shall immediately vest as of the date of the occurrence of
such event.


4. Effect of Change In Control. Upon the occurrence of a Change in Control, any
unvested portion of the Restricted Shares shall immediately vest as of the date
of the occurrence of such event.


5. Registration. Certificates representing the number of Restricted Shares
subject to this Award that vest on each Vesting Date shall be registered in your
name, or shall be evidenced in such other manner permitted by applicable law as
determined by the Committee. Such certificate(s) shall bear an appropriate
legend referring to the applicable restrictions and shall be deposited by you
with the Company, together with a stock power endorsed in blank. Until the
vesting of the Restricted Shares, the certificate or certificates shall be held
by the Company for your account.


6. Issuance of Shares. Subject to Sections 7 and 11 of this Award Notice, upon
the vesting of any Restricted Shares pursuant to this Award Notice, the Company
shall issue a certificate representing such vested Restricted Shares as promptly
as practicable following the date of vesting. The Restricted Shares may be
issued during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.


7. Withholding. You shall pay to the Company, or make other arrangements
satisfactory to the Company regarding the payment of, any federal, state, or
local taxes of any kind required by applicable law to be withheld with respect
to the Restricted Shares awarded under this Award Notice. Your right to receive
the Restricted Shares under this Award Notice is subject to, and conditioned on,
your payment of such withholding amounts.


8. Nonassignability. The Restricted Shares and the right to vote such shares and
to receive dividends thereon may not, except as otherwise provided in the Plan,
be sold, transferred, assigned, pledged, conveyed, hypothecated or otherwise
disposed of in any way prior to the vesting of such shares, except by will or
the laws of descent and distribution, or as otherwise determined by the
Committee. After vesting, the sale or other transfer of the shares of Common
Stock shall be subject to applicable laws, regulations, and stock exchange or
quotation system rules.


9. Rights as a Stockholder; Limitation on Rights. Unless the Award is cancelled
as provided in Section 3 of this Award Notice, prior to the vesting of the
Restricted Shares, you will have all of the other rights of a stockholder with
respect to the Restricted Shares so awarded, including, but not limited to, the
right to receive such cash dividends, if any, as may be declared on such shares
from time to time and the right to vote (in person or by proxy) such shares at
any meeting of stockholders of the Company. Neither the Plan, the granting of
the Award, nor this Award Notice gives you any right to remain in the employment
or service of the Company or any Affiliated Company.


10. Rights of the Company and Affiliated Companies. This Award Notice does not
affect the right of the Company or any Affiliated Company to take any corporate
action whatsoever, including without limitation its right to recapitalize,
reorganize, or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.


11. Restrictions on Issuance of Shares. If at any time the Company determines
that the listing, registration, or qualification of the Restricted Shares upon
any securities exchange or quotation system, or under any state or federal law,
or the approval of any governmental agency, is necessary or advisable as a
condition to the issuance of a certificate representing any vested Restricted
Shares, such issuance may not be made in whole or in part unless and until such
listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.


12. Plan Controls. This Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules, and regulations that may from time to time
be promulgated and adopted by the Committee pursuant to the Plan. In the event
of any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.


13. Amendment. Except as otherwise provided by the Plan, the Company may only
alter, amend, or terminate this Award with your consent.


14. Governing Law. This Award Notice shall be governed by and construed in
accordance with the laws of the State of Tennessee, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.


15. Notices. All notices and other communications to the Company required or
permitted under this Award Notice shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed to the Company’s office at 4080 Jenkins Road, Chattanooga, Tennessee,
37421, Attn: Legal Officer. Each such notice and other communication delivered
personally shall be deemed to have been given when delivered. Each such notice
and other communication delivered by mail shall be deemed to have been given
when it is deposited in the United States mail in the manner specified herein,
and each such notice and other communication delivered by telex or telecopier
shall be deemed to have been given when it is so transmitted and the appropriate
answer back is received.




--------------------------------------------------------------------------------





ACKNOWLEDGEMENT


The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the Restricted Stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.


Dated: _______________, 20___


Grantee:




 




U.S. Xpress Enterprises, Inc.




By:        
Name:        
Title:       

